
	

113 HCON 1 : Regarding consent to assemble outside the seat of government.
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		H. CON. RES. 1
		IN THE SENATE OF THE UNITED STATES
		January 4 (legislative day, January 3), 2013 ReceivedCONCURRENT RESOLUTION
		Regarding consent to assemble outside the seat of government.
	
	
		That pursuant to clause 4, section 5, article I of the Constitution, during the One Hundred
			 Thirteenth Congress the Speaker of the House and the Majority Leader of
			 the Senate or their respective designees, acting jointly after
			 consultation with the Minority Leader of the House and the Minority Leader
			 of the Senate, may notify the Members of the House and the Senate,
			 respectively, to assemble at a place outside the District of Columbia if,
			 in their opinion, the public interest shall warrant it.
		
	Passed the House of Representatives January 3, 2013.Karen L. Haas,Clerk
